Citation Nr: 0844706	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-37 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine.

2.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

3. Entitlement to service connection for cervical 
degenerative disc disease. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to December 
1967, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Infantryman Badge and 
Parachutist Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In November 2008, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

The issues of entitlement to service connection for cervical 
degenerative disc disease and entitlement to service 
connection for degenerative joint disease of the lumbar spine 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 1997 rating decision, the RO denied service 
connection for degenerative joint disease of the lumbar 
spine.  The veteran was notified of this decision that same 
month, but did not file an appeal.

2.  The evidence received subsequent to the August 1997 
rating decision is not duplicative or cumulative of evidence 
previously of record and raises a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for degenerative joint disease of the lumbar spine.


CONCLUSIONS OF LAW

1.  The August 1997 decision of the RO denying entitlement to 
service connection for degenerative joint disease of the 
lumbar spine is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 3.104(a) (2008).

2.  The evidence received since the August 1997 RO rating 
decision is new and material, and the claim of entitlement to 
service connection for tinnitus, is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 1997 rating decision, the RO denied service 
connection for degenerative joint disease of the lumbar spine 
finding that there was no evidence any complaint, diagnosis, 
or treatment for any back condition while in service.  The 
evidence of record at the time of the August 1997 rating 
decision included the veteran's service medical records, a 
report of a VA Compensation and Pension (C&P) examination 
dated in May 1997, VA outpatient treatment records dated May 
to June 1997, and private treatment records of Dr. D.L. dated 
January 1990 to July 1996.

The veteran did not file an appeal of the August 1997 rating 
decision and it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a), 20.1103.  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In cases such as this, where the claim is filed on or after 
August 29, 2001, under 38 C.F.R. § 3.156(a), evidence is 
considered "new" if it was not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the August 1997 rating decision, the veteran 
and the veteran's spouse gave testimony before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing and a statement of the veteran's friend dated in July 
2007 was associated with the claims folder.  The veteran and 
his spouse's testimony, as well as the veteran's friend's 
statements are both new and material.  The veteran's spouse's 
testimony was new in that it was not associated with the 
veteran's claim until after the August 1997 rating decision 
and it is material in that it reported that the veteran has 
suffered from his current back conditions since he was 
separated from service.  The veteran's friend's statement is 
new in that it was not associated with the veteran's claims 
folder until after the August 1997 rating decision.  The 
veteran's friend's statement is also material in that the 
veteran's friend indicated that he served in the Army in the 
Republic of Vietnam as a cook at the same time as the veteran 
and met the veteran after the veteran was released from 
treatment at a hospital in Vietnam and was assigned to "KP" 
(kitchen patrol) duty while he recovered from his wounds.  In 
light of the basis for the RO's August 1997 determination, 
this evidence raises a reasonable possibility of 
substantiating the claim.  Thus, the evidence is "new and 
material" under the provisions of 38 C.F.R. § 3.156(a), and 
the claim is reopened.

As the claim for service connection for degenerative joint 
disease of the lumbar spine has been reopened the Board will 
not discuss whether proper notice regarding reopening was 
issued.


ORDER

New and material evidence having been received to reopen a 
claim of entitlement to service connection for degenerative 
joint disease of the lumbar spine, the application to reopen 
that claim is granted.


REMAND

The veteran seeks service connection for cervical 
degenerative disc disease and seeks entitlement to service 
connection for degenerative joint disease of the lumbar 
spine.  He contends that his current back conditions are due 
to an in-service injury when the veteran, while jumping out 
of a helicopter, landed roughly and pierced his neck with a 
stick.  The veteran maintains that he was subsequently 
removed from the area to a treatment facility where his neck 
was treated.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

A review of the claims folder reveals that the veteran 
reports that he was granted Social Security Disability 
Insurance benefits for back and neck conditions.  However, 
the records regarding this grant of benefits have not been 
associated with the claims folder and the record contains no 
indication that any attempt was made to obtain the veteran's 
complete Social Security Administration (SSA) record.  
Because SSA records are potentially relevant to the Board's 
determination, VA is obliged to attempt to obtain and 
consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2); see also Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998) (when VA 
put on notice of SSA records prior to issuance of final 
decision, Board must seek to obtain records); Hayes v. Brown, 
9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992) (VA has statutory duty to acquire both 
SSA decision and supporting medical records pertinent to 
claim); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 
(2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
This appeal must be remanded to obtain the veteran's complete 
SSA record.

The Board notes that the veteran has not been afforded a VA 
C&P examination to determine the etiology of his current 
cervical spine condition.  Under 38 U.S.C.A. § 5103A(d)(2), 
VA must provide a medical examination and/or obtain a medical 
opinion when there is:  (1) competent evidence that the 
veteran has a current disability (or persistent or recurrent 
symptoms of a disability); (2) evidence establishing that he 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran contends that he was injured in a 
fall from a helicopter while in combat in service.  The 
veteran is currently diagnosed with cervical degenerative 
disc disease and contends that he has had back and neck 
problems since separation from service.  As such, the Board 
finds that the claims must be remanded for the veteran to be 
afforded a VA C&P examination to determine the etiology of 
this current back conditions.

The veteran was afforded a VA C&P examination regarding his 
lumbar spine condition in May 1997.  The examiner diagnosed 
the veteran with degenerative joint disease of the lumbar 
spine and discussed the veteran's reported in service injury.  
However, the examiner did not render and opinion regarding 
the etiology of the veteran's degenerative joint disease of 
the lumbar spine.  In light of the reopening of his claim, 
the Board finds that a VA examination is necessary to 
adjudicate this appeal.  McLendon.

Accordingly, the case is REMANDED for the following action:

1.  Request, directly from the SSA, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the veteran must be informed in 
writing.

2.  After completion of the above 
development, arrange for the veteran to 
undergo an appropriate VA examination to 
determine the nature, extent, onset and 
etiology of any neck and back conditions 
found to be present.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated studies, 
should be performed, and all findings 
should be reported in detail.  The 
examiner should comment on the veteran's 
report regarding the onset and continuity 
of his neck and back symptoms since 
service, and opine as to whether it is at 
least as likely as not that the veteran's 
cervical degenerative disc disease and/or 
degenerative joint disease of the lumbar 
spine are related to or had their onset 
during service, and particularly, to his 
report of in combat-related, in-service 
trauma.  The rationale for all opinions 
expressed should be provided in a legible 
report.  

3.  Thereafter, adjudicate the veteran's 
claims.  If the benefits sought on appeal 
are not granted, the RO should issue the 
veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


